Title: To James Madison from Aaron Burr, 9 July 1801
From: Burr, Aaron
To: Madison, James


Dr Sir
Nyork 9 July 1801
Mr. Hunt who was mentioned in a letter which I wrote you some Weeks ago, is desirous of the honor of being personally known to you. The high estimation in which he is holden by some of our most respectable friends in this City, has been already communicated to you. The very slight personal a⟨c⟩quaintance which I have had with him, tends to confirm me in their opinions & prepossessions.
In addition to that which has been said of his talents and integrity, I am satisfactorily assured that he has in the worst of times uniformly espoused the prin⟨ci⟩ples of the present administration and been active & useful in the support of them. I have the honor to be with great respect Your Obdt st
A; Burr
 

   
   RC (owned by Charles M. Storey, Boston, Mass., 1961). Cover marked by Burr: “Mr. Hunt.”



   
   Letter not found.



   
   W. P. Van Ness and others to JM, 19 May 1801 (DNA: RG 59, LAR, 1801–9). Van Ness and twenty-three other “republican young men” recommended Henry Hunt to be consul at one of the French ports, describing him as “a merchant of capacity & information, & well qualified to discharge the duties of such a station.”


